Case 2:20-cv-00350-JMS-DLP Document 22 Filed 07/10/20 Page 1 of 3 PageID #: 244




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION


                                                )
 EARLENE PETERSON                               )
 KIMMA GUREL                                    )
 MONICA VIELLETTE                               )
                                                )
                         Plaintiffs,            )       Case No. 2:20-cv-00350-JMS-MJD
                                                )
         v.                                     )
                                                )
 WILLIAM P. BARR, in his official               )
 capacity as the Attorney General of the        )
 United States; MICHAEL CARVAJ AL, in           )
 his official capacity as the Director of the   )
 Federal Bureau of Prisons; and T.J.            )
 WATSON, in his official capacity as            )
 Complex Warden for Terre Haute Federal         )
 Correctional Complex,                          )
                                                )
                         Defendants.            )
                                                )


                                       NOTICE OF APPEAL

         Notice is hereby given this 10th day of July 2020, that Defendants in this action

 appeal to the United States Court of Appeals for the Seventh Circuit from the Order

 of this Court entered on July 10, 2020, see ECF Nos. 20, in which the Court granted the Motion

 for Preliminary Injunction filed by Plaintiffs, see ECF No. 3, and “enjoin[ed] the defendants

 from carrying out the execution of Daniel Lewis Lee on July 13, 2020, or on any future date,

 pending final resolution of the merits of this case or until further order of this Court.” Order,

 ECF No. 20.
Case 2:20-cv-00350-JMS-DLP Document 22 Filed 07/10/20 Page 2 of 3 PageID #: 245




                                          Respectfully submitted,

                                          JOSH J. MINKLER
                                          United States Attorney


                                    By:   _s/ Shelese Woods________________
                                          Shelese Woods
                                          Assistant United States Attorney
Case 2:20-cv-00350-JMS-DLP Document 22 Filed 07/10/20 Page 3 of 3 PageID #: 246




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 10, 2020, the foregoing was filed electronically through

 ECF/CM. On this same date, electronic service will be made to all counsel of record through the

 Court’s ECF/CM system.



                                                      s/ Shelese Woods
                                                      Shelese Woods
                                                      Assistant United States Attorney

 Office of the United States Attorney
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204
 (317) 226-6333
 (317) 226-6125 [Fax]
